The opinion of the court was delivered by
Valentine, J.:
This was an action on a promissory note given by the plaintiffs in error, defendants below, to the defendant in error. The defendants below answered, setting forth in their answer substantially, that after said note was given a parol agreement was entered into between the parties that the note should be paid at maturity if convenient and practicable, but if not convenient-and practicable then that the time for *231the payment of the same should be extended until the defendant’s should receive certain moneys, which, as they allege, they had not yet received when they filed their answer. The' plaintiff below demurred to said answef on the ground that it did not state facts sufficient to constitute a defense to the plaintiff’s cause of action. The court below sustained said demurrer and then granted leave to the defendants to amend their answer; but the defendants failing to so amend, the court then rendered judgment for the plaintiff and against the defendants for the amount of the note with interest and costs. The defendants now bring the case to this court, and ask a reversal of said judgment. The only error that they assign in their petition in error is, “That the court erred in sustaining the demurrer of the said plaintiff to the answer of the said defendants.” We do not think that the court erred in sustaining said demurrer. First, there is no sufficient consideration alleged in said answer to uphold said agreement. Second, it is nowhere alleged in said answer that it was either inconvenient or impracticable for the defendants to pay said note at the time the same became due. It is true, the defendants allege that this agreement was made at a time when the plaintiff and one of the defendants were settling up sundry matters between themselves; and it is also true that they allege that this particular defendant at the time of making the settlement paid certain moneys to the plaintiff; but there is no such connection alleged between said settlement and the payment of said moneys on the one side, and the agreement of the plaintiff to extend the time for the payment of said note on the other side, as would constitute one a consideration for the other.
We are not required in this case to determine whether the plaintiff was entitled to recover for all that he asked or not. For treating the answer as an answer it did not state any fads which would defeat the plaintiff’s cause of action, or any portion thereof. But if it were treated as a demurrer then it would apply to the whole of the plaintiff’s petition, which unquestionably stated a good cause of action, whether’the *232plaintiff was entitled to recover for all that he asked or not; therefore in whatever way the answer may be considered it cannot be sustained. Neither do we think that we are called upon, under the assignment of error in this case, to consider the question whether the court below erred in rendering a judgment for forty dollars, “costs of collection.” No judgment for any other amount as costs seems, however, to have been rendered, and hence it would not seem that there was any error.
The judgment of the court below is affirmed.
All the Justices concurring.